Citation Nr: 1433969	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea versicolor with folliculitis barbae and dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In his November 2010 notice of disagreement the Veteran indicated that he was also appealing a January 2008 rating decision.  A review of the evidence shows, however, that the appellant did not submit a timely notice of disagreement after he was notified of that rating decision in a January 2008 letter.  Accordingly, the January 2008 rating decision is final and not in appellate status.  38 U.S.C.A. § 7105 (West 2002).  The current appeal stems from a July 2010 claim.


FINDING OF FACT

Throughout the period for consideration, it is not shown that the Veteran's tinea versicolor with folliculitis barbae with dermatitis has affected 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas, or to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during a 12-month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea versicolor with folliculitis barbae and dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7813 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In August 2010 VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice regarding how VA assigns disability ratings and effective dates and was also provided notice of the applicable rating criteria.  

VA has satisfied its duty to assist.  The claims file contains service and VA treatment and examination records.  The Veteran was provided VA examinations.  On review, the examination reports are adequate to rate the appellant's disorder.   In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it should be rated under a closely related disease or injury in which not only the function is affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.14, however, do not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The specific diagnosis of pseudofolliculitis barbae does not have its own diagnostic code; it is rated by analogy under Diagnostic Code 7813 (for dermatophytosis of the beard area).  Likewise, tinea versicolor is rated under Diagnostic Code 7813 (as dermatophytosis).  Under Diagnostic Code 7813, dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7806 (dermatitis or eczema), a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

An October 2009 VA treatment record shows that physical examination of the Veteran found slightly scaly hyperpigmented, eczematous plaques on the flexor forearms bilaterally; his face, trunk, and legs were clear.  The diagnosis was eczematous dermatitis, likely atopic vs. resolving contact.

A November 2009 VA treatment record shows that the Veteran had been treated a month prior for a very pruritic, but not painful, rash on his arms, of a month to two month duration.  The Veteran treated his rash with Dove soap and Vaseline moisturizer with resolution of the itch and erythema.  The Veteran reported that he worked as a window tinter during the summer and noted that the rash appeared on areas of his arms that are often exposed to the detergent used to apply the window film.  Physical examination found forearms without erythema or scale, small areas of dry skin on his knees and elbows, and hyperlinear palms.  The remainder of the appellant's body was judged to be clear.  The diagnoses were eczematous dermatitis atopic vs. resolving contact and tinea corporis.  He was prescribed topical steroids.

A June 2010 VA treatment record shows that the Veteran was seen for itchy skin around his neck.  Physical examination found slight hyperpigmentation at the neck line, but no scaling or rash.  He was prescribed hydroxyzine pamoate capsules, triamcinolone acetonide ointment, and ketoconazole shampoo.  The assessment was tinea.  

At an August 2010 VA examination, the Veteran reported that he had a rash, scales, and flaking skin that was fairly constant (clearing and returning), had spread from his head to his legs and groin area, and would scar if he scratched it.  He never shaved his beard because he would have painful ingrown hairs.  He reported that he had urticaria on his arms, trunk, and legs during the prior 12-month period that itched constantly, flared up in the summer when he was working in the heat, and was treated with ointment and medicated shampoo.  

Physical examination found a reddened spot from scratching on the left arm about one inch round and dermatophytosis with some scaling patches, measuring from three millimeters to two centimeters on the arms, chest, back, and legs, and covering one percent of exposed area and four percent of the entire body.  The examiner indicated that the Veteran treated his skin with ketoconazole shampoo nightly as needed.  The Veteran also had deep acne in the beard, chin, and neck areas which covered zero percent of the exposed body.  The examiner observed that the appellant's acne was not visible through the beard for measurement of total body coverage.  Physical examination also found round and irregular scars too numerous to measure, of differing sizes of well-healed scars, measuring from three millimeters to two centimeters.  The scars were deep but not painful.  There was no skin breakdown, inflammation, edema, or keloid, and the scars did not result in disfigurement of the head, face, or neck.  The diagnoses were tinea versicolor, folliculitis barbae, and eczematous dermatitis atopic.  The examiner indicated functional limitations due to the appellant's skin being irritated from being out in the heat, having to wear long-sleeved clothing for work, and spending time to change clothes frequently/treat his skin with medication.  

In an August 2010 statement, the Veteran indicated that every time he reported for a VA examination, he had just been treated for his condition so the examiners' assessments were inaccurate.  He stated that his work exposed him to a lot of sunlight that irritated his skin condition which made him depressed.  (The Board observes that the appellant is service connected for an adjustment disorder, but the rating assigned that disorder is not in appellate status.) 

In a September 2010 statement, the Veteran indicated that he had itchy, scratchy, and pin-like needle pain, especially when he was hot and sweating, that it spread to different areas of his body from head to toe, and that it currently appeared with a different looking rash on certain parts of the body.  The appellant indicated that he switched to self-employment because of difficulty with his skin disorder.  The Veteran submitted an internet article that described fungal infections, a copy of a medical study regarding the contribution of various factors on twins to the reporting of certain physical health problems postservice, and a copy of the side effects of triamcinolone acetonide.  He indicated that he had to continuously change shoes, wear non-colored underwear, and had problems due to shaving.  

A VA Compensation and History Form, received in September 2010, indicates that the Veteran reported that he had light discoloration of the skin on his left arm, behind the head, and under his beard, that he could not shave, and that his skin was scaly, itching, and burning, and he had pin-like pain in sunlight.  He also reported that he treated his skin condition with ketoconazole shampoo once or twice a year and with ointment two or three times a year.

In his November 2010 notice of disagreement the Veteran asserted that his skin disorder did not go away and that it continued to return, even in different appearances.  

A December 2010 VA treatment record shows that the Veteran was prescribed ketoconazole shampoo.   

In his April 2011 VA Form 9 the Veteran asserted that his skin disability impairs his ability to work in hot temperatures/heated areas and working with solutions.  He stated that when his skin disability gets on his face, neck, and head it covered more than 10 percent of exposed body areas and that it moved around to different areas of his body.  He also asserted that his skin disability may be due to Agent Orange exposure.  

A June 2012 VA treatment record shows that the Veteran complained of raised skin on his arms and neck when he was exposed to sunlight and that he previously treated the condition a year prior with skin creams.  Physical examination found forearms within normal limits and scaling, faint hyperpigmented areas.  The assessment was skin irritation with sun exposure; he was prescribed Lamisil and triamcinolone acetonide.  

During an August 2012 VA examination the appellant reported that he was working as an independent window tinter, and that he enjoyed working by himself. 

At a February 2013 VA examination, the Veteran reported increased skin problems on his face, and above his beard.  He stated that he had to restrict facial shaving, and that he had occasional chest, back, posterior knee, and groin skin issues.  The examiner indicated that the Veteran had treatment during the prior 12-month period with topical corticosteroids for six weeks or more, but not constant, and with other topical medications (Lamisil) for six weeks or more, but not constant.  There were no episodes of urticaria in the prior 12-month period.  

Physical examination found infections of the skin on less than five percent of the entire body and less than five percent of exposed areas.  The examiner found that the Veteran's skin disability did not cause scarring or disfigurement of the head, face, or neck.  The examiner found a few small scaling, plaque-like areas of hypo/hyperpigmentation on the Veteran's upper back and groin areas.  There were no lesions on the arms, neck, or legs.  The appellant's beard was carefully trimmed with no active lesions in the beard area, but there was some hyperpigmentation on the cheek area just above the beard where the Veteran had indicated episodic skin lesions.  There was functional impact due to limiting sun exposure to prevent worsening of the skin condition.  The diagnoses were tinea versicolor, folliculitis barbae, and dermatitis.   

The Veteran's claim for an increased rating for his service-connected skin disability was received on July 13, 2010; therefore, the period for consideration is from July 2009.  See 38 C.F.R. § 3.400(o).  

The Veteran is currently assigned a 10 percent rating for tinea versicolor with folliculitis barbae and dermatitis.  Based on a review of the evidence, the disability picture presented by such disability does not warrant a rating in excess of 10 percent.  VA treatment records and examinations do not show that, at any time during the period for consideration, such disability was manifested by involvement of 20 percent or more of the entire body or 20 percent or more of exposed areas being affected, or by the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during any 12-month period.  

Regarding his skin disability the Veteran asserts that "the area has spread[] onto more than 40 (percent) of [his] expose[d] body."  While the appellant is competent to describe the observable amount of his body covered with a skin rash (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), and the Board finds no reason to doubt his credibility, his assertion is of little probative value when weighed against the opinions of medical professionals who are trained in dermatology.  Indeed, the appellant is not competent to state that his service connected tinea versicolor with folliculitis barbae and dermatitis covered 40 percent of the exposed area at the same time or whether it had appeared on different areas at different times, cumulatively involving 40 percent of his exposed body.  In this regard it is noted that the Veteran has indicated that his skin rash would resolve and then recur in different areas.  

Further, to the extent that the Veteran asserts that his skin disability spread to more than 40 percent of his exposed body area, he does not indicate whether the skin condition he refers to is tinea versicolor with folliculitis barbae and dermatitis, or whether it is some other type of skin condition (e.g., dry skin generally), nor is he competent to provide a diagnosis of his condition, as the diagnosis of a particular skin disease requires medical expertise.  Id.  Thus, the Veteran is not competent to diagnose the skin condition that he asserts covered his body.  

Additionally, the Veteran has alleged that every time he had reported for a VA examination, he had just been treated for his condition, so the examiners' assessments of his skin condition had been inaccurate.  However, VA examinations and treatment records, including for June 2010 VA treatment prior to his August 2010 VA examination, consistently show findings of affected body coverage that is less than 20 percent of the exposed areas and less than 20 percent of the entire body, and the Veteran has not alleged any private treatment for his skin condition.  Specifically, the August 2010 and February 2013 VA examiners found that the Veteran's skin disability covered less than five percent of the entire body and less than five percent of exposed areas, and VA treatment records show findings of involvement of the arms and neck.  While the Veteran reports that his skin disorder is worse during hot weather, the examination findings are consistent whether the examination was performed in the winter (February 2013) or the summer (August 2010).  The VA treatment and examination reports indicate the extent of body coverage and show a diagnosis made by qualified medical professionals of the particular skin disease involved, based on physical examination.  Therefore, the VA treatment records and VA examination reports are both very probative and persuasive.  Based on the foregoing, the Board finds that the Veteran's tinea versicolor with folliculitis barbae and dermatitis has not been manifested by involvement of the required percentage for an increased evaluation.

The evidence of record also preponderates against finding that the Veteran's tinea versicolor with folliculitis barbae and dermatitis has required systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the pendency of this appeal.  He has been prescribed topical corticosteroid ointments, antifungal shampoos, and oral antihistamines; these are not systemic corticosteroids or immunosuppressive drugs.  Therefore, an increased rating based on systemic therapy is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for tinea versicolor with folliculitis barbae and dermatitis for throughout the period for consideration.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected tinea versicolor with folliculitis barbae and dermatitis.  All symptoms and associated functional restrictions shown (and noted above) are fully encompassed by the schedular criteria.  To the extent that the Veteran asserts that he is depressed due to his service-connected skin disability, the rating assigned for his service connected psychiatric disability is not on appeal.  Furthermore, nothing in the record suggests that the disability picture presented by his service-connected tinea versicolor with folliculitis barbae and dermatitis is exceptional.  The Board notes the allegations that the appellant's employment is affected, however, no evidence has been submitted documenting a loss of work due to the service connected skin disorder.  Moreover, disability ratings are based on average impairment of earning capacity, and impairment with respect to a specific type of employment (as here) is not dispositive.  Notably, the alleged frequent absence from work due to flare-ups of his tinea versicolor with folliculitis barbae and dermatitis do not constitute the "marked" interference with employment that calls for referral for an extraschedular rating.  


ORDER

Entitlement to a rating in excess of 10 percent for tinea versicolor with folliculitis barbae and dermatitis is denied.  



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


